                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 18, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

SOPHY TREADWAY, et al,                       §
                                             §
        Plaintiffs,                          §
VS.                                          §   CIVIL ACTION NO. 2:18-CV-259
                                             §
SOPHEAK OTERO, et al,                        §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court is Defendant’s Motion for Partial Summary Judgment

(D.E. 120). On January 29, 2020, United States Magistrate Judge Jason B. Libby issued

his “Memorandum and Recommendation” (D.E. 133), recommending that the motion be

granted. The parties were provided proper notice of, and opportunity to object to, the

Magistrate Judge’s Memorandum and Recommendation.             FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No timely objections have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 133), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
findings and conclusions of the Magistrate Judge. Accordingly, the motion for partial

summary judgment (D.E. 120) is GRANTED.

      ORDERED this 18th day of February, 2020.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




2/2
